Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9, 12-14, 21, 22, and 26-32 are allowed.
The following is an examiner’s statement of reasons for allowance:  The previously applied Kaplunov reference does not teach or suggest the analysis performed by the applicant which considers the status data for a second period and prediction models that have been trained with previous status data and health scores when considering future network health.  Kaplunov does not calculate the network health score separately from the network status of components.  U.S. Patent Application Publication Number 2014/0337277 to Asenjo shows an example of considering component status when predicting network health (paragraph 47) but it does not consider the status for a time period with the network health score when making such predictions.  U.S. Patent Application Publication Number 2019/0258756 by Minwalla shows an example of a virtual model that considers potential configurations when making predictions but it does not suggest the idea of using a network health score separately from the network status of components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442